DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 September 2022 has been entered.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-16, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,335,240. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and U.S. Patent are directed to an endovascular system and method including the same structure (elongate flexible member, sensor, processor and display) as well as processing a physiological parameter of the same structure of the patient, indicating direction (towards or away) from predetermined location and displaying a plurality of visual indicators including color and/or audio output.  Independent claims 1, 16 and 20 disclose the features of a first visual indication, a second visual indication and a third visual indication.  The first visual indication and second visual indication corresponding to “another visual indication…moving towards the predetermined structure” and “another visual indication…moving away from the predetermined structure” of the patent claims. The third visual indication corresponding to “the second visual indication…within the predetermined structure” of the patent claims.  Additionally, both sets of claims are directed to placement of an elongate flexible member in a predetermined structure of the vasculature of the patient, based on the one or more physiological characteristics.  The claims of the issued patent includes the additional feature of a graphical representation; however, the claims anticipate the claims of the pending application.
The additional limitations “such that the first visual indication including the first color is spaced apart from the at least part of the physiological signal displayed on the display”, “such that the second visual indication including the second color is spaced apart from the at least part of the physiological signal displayed on the display” and “such that the third visual indication including the third color is spaced apart from the at least part of the physiological signal displayed on the display” is considered an obvious variant of the patent.  The patent claims disclose the first, second and third visualizations as including a first, second and third color respectively, but is silent on “spaced apart from the at least part of the physiological signal displayed on the display”.  In light of the specification of the patent, one of ordinary skill in the art would recognize that the first, second and third visual indications of the patent may be spaced apart from the at least part of the physiological signal (the indications being described as, for example, LEDs).  This would provide the use of a known technique to improve similar devices (methods, or products) in the same way.  
The dependent claims of the present application and the issued patent include additional similar features including the type of predetermined structure (vena cava), patterns associated with the predetermined structure, blood flow patterns, dynamic calibration and a detachable sensor and a fourth visual indicator (another visual indicator as set forth in the patented claims).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1, 3-6, 10, 11 and 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frazin (5,038,789) in view of Rioux et al (2004/0167385).
Regarding claims 1 and 10, Frazin discloses an endovascular navigation system comprising:
an elongate flexible member configured to access a vasculature of a patient (col.3, ll.41-44; col.5, ll.6-9);
a sensor disposed at a distal end of the elongate flexible member and configured to sense a physiological signal (ultrasound signal) of the vasculature of the patient (col.2, ll.58-68);
a processor configured to:
receive the physiological signal of the vasculature of the patient provided by the sensor, and process the physiological signal to determine one or more physiological characteristics (blood flow direction) of the vasculature of the patient (col.2, ll.58-68, col.3, l.41-col.4, l.3); and
determine, based on the one or more physiological characteristics of the vasculature of the patient, that the elongate flexible member is being advanced in a first direction or a second direction (col.3, ll.41-56; col.5, ll.20-23); and
determine, based on the one or more physiological characteristics of the vasculature of the patient, that the elongate flexible member is in a predetermined structure within the vasculature of the patient (col.3, ll.57-67); 
a display configured to display (abstract - display monitor):
	at least part of the physiological signal provided by the sensor, a first visual indicator based on the distal end of the elongate flexible member being advanced in the first direction, and a second visual indication based on the distal end of the elongate flexible member being advanced in the second direction (fig.5, upwardly-directed peaks, 36 and downwardly-directed peaks 38); and
a third visual indication based on the elongate flexible member being in the predetermined structure within the vasculature of the patient (claim 15).
	Frazin fail to explicitly disclose wherein the first visual indication includes a first color and is different from the at least part of the physiological signal, such that the first visual indication including the first color is spaced apart from the at least part of the physiological signal displayed on the display, the second visual indication includes a second color and is different from the at least part of the physiological signal, such that the second visual indication including the second color is spaced apart from the at least part of the physiological signal displayed on the display, the third visual indication includes a third color and is different from the at least part of the physiological signal, such that the third visual indication including the third color is spaced apart from the at least part of the physiological signal displayed on the display and wherein the first color is green and the second color is red.
	However, Rioux et al teach in the same medical field of endeavor, displaying a physiological signal on a computer ([0052]), and wherein the first visual indication includes a first color and is different from the at least part of the physiological signal, such that the first visual indication including the first color is spaced apart from the at least part of the physiological signal displayed on the display, the second visual indication includes a second color and is different from the at least part of the physiological signal, such that the second visual indication including the second color is spaced apart from the at least part of the physiological signal displayed on the display, the third visual indication includes a third color and is different from the at least part of the physiological signal, such that the third visual indication including the third color is spaced apart from the at least part of the physiological signal displayed on the display (the readout 20 comprises at least two indicator displays 22 and 24 as illustrated in figure 10, which may be color coded lights – at least two indicator displays would include a third visual indication -  [0042]) and wherein the first color is green and the second color is red (for example, the indicator 22 may be a red light display and the indicator 24 may be a green light display – [0042]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first, second and third visual indications of Frazin with a first visual indication including a first color, a second visual indication including a second color and a third visual indication including a third color as well as the first, second and third visual indication being spaced apart from the at least part of the physiological signal displayed on the display as it would provide a readout to indicate a change of state in response to the signals received from the sensor (Rioux et al – [0041]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first visual indicator and the second visual indicator of Frazin with the specific colors of green and red of Rioux et al as it would provide color display from a known selection of color options.  Further, the particular content of the indicator is not functionally related to the substrate (in this case the “display device”) and thus will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)) (quoting In re Gulack, 703 F.2d 1381. 1385 (Fed. Cir. 1983)).  The particular content of the indication does not alter its function or performance.  The substance of the indicator cannot impart patentability, as it is “useful and intelligible only to the human mind.” See In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)).  
Regarding claim 3, Frazin discloses wherein the processor is further configured to track a position of the distal end of the elongate flexible member within the vasculature, and the display output device is further configured to display a visual indication of the position of the distal end of the elongate flexible member in real time (fig.5).
Regarding claims 4 and 5, Frazin fail to explicitly disclose wherein the predetermined structure within the vasculature of the patient is one of the superior vena cava of the patient, and the lower one-third of the superior vena cava of the patient.
However, Frazin teaches that the predetermined structure may be the vena cava (col.5, ll.6-9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to try a position that is the lower one-third of the superior vena cava as it would provide a specific location within the disclosed vena cava.
Regarding claim 6, Frazin discloses wherein the processor is configured to determine that the distal end of the flexible member is within the predetermined structure of the vasculature of the patient by determining that the one or more physiological characteristic of the vasculature of the patient satisfies a threshold associated with the predetermined structure within vasculature of the patient (col.3, l.57-col.4, l.14).
Regarding claim 11, Frazin discloses wherein the display output device is configured to display at least part of the physiological signal provided by the sensor in real-time (fig.5).
Regarding claim 14, Frazin disclose wherein the physiological signal of the vasculature of the patient comprises an in vivo non-image based ultrasound signal of the vasculature of the patient (col.1, l.66-col.2, l.6).
Regarding claim 15, Frazin discloses wherein the elongate member is a catheter, a guide wire, or a stylet (col.3, ll.1-11).
Regarding claim 16, Frazin discloses an endovascular navigation method comprising:
receiving, with a processor, a physiological signal (ultrasound signal) of a vasculature of a patient provided from a sensor on a distal end of an elongate flexible member within vasculature of the patient (col.2, ll.58-68);
processing, with the processor, the physiological signal to determine one or more physiological characteristics (blood flow characteristics) of the vasculature of the patient (col.2, ll.58-68; col.3, l.41-col.4, l.3);
determining, with the processor and based on the one or more physiological characteristics of the vasculature of the patient, that the elongate flexible member is being advanced in a first direction in the vasculature of the patient; determining, with the processor and based on the one or more physiological characteristics of the vasculature of the patient, that the elongate flexible member is being advanced in a second direction in the vasculature of the patient (col.3, ll.41-56);
determine, based on the one or more physiological characteristics of the vasculature of the patient, that the elongate flexible member is in a predetermined structure within the vasculature of the patient (col.3, ll.57-67); and 
displaying on a display:
	at least part of the physiological signal provided by the sensor, a first visual indication based on the distal end of the elongate flexible member being advanced in the first direction; and a second visual indication based on the distal end of the elongate flexible member being advanced in the second direction (fig.5, upwardly-directed peaks, 36 and downwardly-directed peaks 38); and
the display is further configured to display a third visual indication based on the elongate flexible member being in the predetermined structure within the vasculature of the patient (claim 15).
Frazin fail to explicitly disclose wherein the first visual indication includes a first color and is different from the at least part of the physiological signal, such that the first visual indication including the first color is spaced apart from the at least part of the physiological signal displayed on the display, the second visual indication includes a second color and is different from the at least part of the physiological signal, such that the second visual indication including the second color is spaced apart from the at least part of the physiological signal displayed on the display, the third visual indication includes a third color and is different from the at least part of the physiological signal, such that the third visual indication including the third color is spaced apart from the at least part of the physiological signal displayed on the display.
	However, Rioux et al teach in the same medical field of endeavor, displaying a physiological signal on a computer ([0052]), and wherein the first visual indication includes a first color and is different from the at least part of the physiological signal, such that the first visual indication including the first color is spaced apart from the at least part of the physiological signal displayed on the display, the second visual indication includes a second color and is different from the at least part of the physiological signal, such that the second visual indication including the second color is spaced apart from the at least part of the physiological signal displayed on the display, the third visual indication includes a third color and is different from the at least part of the physiological signal, such that the third visual indication including the third color is spaced apart from the at least part of the physiological signal displayed on the display (the readout 20 comprises at least two indicator displays 22 and 24 as illustrated in figure 10, which may be color coded lights – at least two indicator displays would include a third visual indication -  [0042].
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first, second and third visual indications of Frazin with a first visual indication including a first color, a second visual indication including a second color and a third visual indication including a third color as well as the first, second and third visual indication being spaced apart from the at least part of the physiological signal displayed on the display as it would provide a readout to indicate a change of state in response to the signals received from the sensor (Rioux et al – [0041]).
Claims 7-9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frazin (5,038,789) in view of Rioux et al (2004/0167385) as applied to claim 1 above, and further in view of Iinuma (4,583,552).
Regarding claims 7-9, Frazin as modified by Rioux et al disclose the invention as claimed and discussed above, but fail to explicitly disclose comparing the physiological characteristic of the venous vasculature of the patient with a pattern associated with the predetermined structure within the venous vasculature of the patient, receive one or more patterns associated with the predetermined structure, and wherein the pattern is a blood flow pattern.
However, Iinuma teaches in the same medical field of endeavor, performing blood flow pattern analysis on received information tracking blood flow (col.1, ll.62-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the blood flow direction and processor of Frazin as Rioux et al with pattern analysis as it would provide additional directional information for guidance of the catheter as set forth in Iinuma.
Claim 12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frazin (5,038,789) in view of Rioux et al (2004/0167385) as applied to claim 1 above, and further in view of Brauker et al (2005/0203360).
Regarding claim 12, Frazin as modified by Rioux et al disclose the invention as claimed and discussed above, but fail to explicitly disclose dynamically calibrate settings of the endovascular navigation system for the patient based on processing of the physiological signal of the vasculature of the patient.
However, Brauker et al teach in the same medical field of endeavor, dynamically calibrate settings of the sensor for the patient based on the processing of the physiological characteristic provided by the sensor over time ([0217]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sensor and received information of Frazin as modified by Rioux et al with dynamically calibrating the sensor as it would provide optimization of the sensor for acquiring data and provide ease of data acquisition as set forth in Brauker et al.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frazin (5,038,789) in view of Rioux et al (2004/0167385) as applied to claim 1 above, and further in view of Overall et al (2004/0260346).
Regarding claim 13, Frazin as modified by Rioux et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the sensor is configured to detach from the elongate flexible member while the elongate flexible member remains in the vasculature of the patient.
However, Overall et al teach in the same medical field of endeavor, an intraluminal catheter comprising an elongated shaft and having at least one detachable portion of the catheter located at the distal end ([0043]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sensor at the distal end of the elongate member of Frazin as modified by Rioux et al with being detachable as it would provide the ability for a sensor to remain in place within the vasculature while moving or removing the elongate member as set forth in Overall et al.
Claims 18 and 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frazin (5,038,789) in view of Rioux et al (2004/0167385)as applied to claims 1 and 16 above, and further in view of Schellenberg (7,302,288).
Regarding claims 18 and 19, Frazin as modified by Rioux et al disclose a current direction of the distal end of the elongate flexible member as disclosed with respect to claims 1 and 16, but fail to explicitly disclose outputting an audible indication of a current direction of the distal end of the elongate flexible member.
However, Schellenberg teaches in the same medical field of endeavor, an audible output device configured to output an audible indication of a position of the distal end of the elongate flexible member (col.2, ll.31-32).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the visual indications of Frazin as modified by Rioux et al with an audible output device configured to output an audible indication of Schellenberg as it would provide additional notification to a user that the desired location has been reached as set forth in Schellenberg.
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frazin (5,038,789) in view of Rioux et al (2004/0167385) and further in view of Schellenberg (7,302,288).
Regarding claim 20, Frazin discloses an endovascular navigation system comprising:
an elongate flexible member configured to access a vasculature of a patient (col.3, ll.41-44; col.5, ll.6-9);
a sensor disposed at a distal end of the elongate flexible member and configured to sense a physiological signal (ultrasound signal) of the vasculature of the patient (col.2, ll.58-68);
a processor configured to:
receive the physiological signal of the vasculature of the patient provided by the sensor, and process the physiological signal to determine one or more physiological characteristics (blood flow direction) of the vasculature of the patient (col.2, ll.58-68, col.3, l.41-col.4, l.3); and
determine, based on the one or more physiological characteristics of the vasculature of the patient, that the elongate flexible member is being advanced in a first direction or a second direction (col.3, ll.41-56; col.5, ll.20-23); and
determine, based on the one or more physiological characteristics of the vasculature of the patient, that the elongate flexible member is in a predetermined structure within the vasculature of the patient (col.3, ll.57-67);
a display configured to display (abstract - display monitor):
	at least part of the physiological signal provided by the sensor, a first visual indicator based on the distal end of the elongate flexible member being advanced in the first direction, and a second visual indication based on the distal end of the elongate flexible member being advanced in the second direction (fig.5, upwardly-directed peaks, 36 and downwardly-directed peaks 38);
and the display is further configured to display a third visual indication based on the elongate flexible member being in the predetermined structure within the vasculature of the patient (claim 15).
Frazin fail to explicitly disclose wherein the first visual indication includes a first color and is different from the at least part of the physiological signal, such that the first visual indication including the first color is spaced apart from the at least part of the physiological signal displayed on the display, the second visual indication includes a second color and is different from the at least part of the physiological signal, such that the second visual indication including the second color is spaced apart from the at least part of the physiological signal displayed on the display, the third visual indication includes a third color and is different from the at least part of the physiological signal, such that the third visual indication including the third color is spaced apart from the at least part of the physiological signal displayed on the display.
	However, Rioux et al teach in the same medical field of endeavor, displaying a physiological signal on a computer ([0052]), and wherein the first visual indication includes a first color and is different from the at least part of the physiological signal, such that the first visual indication including the first color is spaced apart from the at least part of the physiological signal displayed on the display, the second visual indication includes a second color and is different from the at least part of the physiological signal, such that the second visual indication including the second color is spaced apart from the at least part of the physiological signal displayed on the display, the third visual indication includes a third color and is different from the at least part of the physiological signal, such that the third visual indication including the third color is spaced apart from the at least part of the physiological signal displayed on the display (the readout 20 comprises at least two indicator displays 22 and 24 as illustrated in figure 10, which may be color coded lights – at least two indicator displays would include a third visual indication -  [0042].
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first, second and third visual indications of Frazin with a first visual indication including a first color, a second visual indication including a second color and a third visual indication including a third color as well as the first, second and third visual indication being spaced apart from the at least part of the physiological signal displayed on the display as it would provide a readout to indicate a change of state in response to the signals received from the sensor (Rioux et al – [0041]).
Frazin as modified by Rioux et al disclose a current direction of the distal end of the elongate flexible member as disclosed above, but fail to explicitly disclose outputting an audible indication of a current direction of the distal end of the elongate flexible member.
However, Schellenberg teaches in the same medical field of endeavor, an audible output device configured to output an audible indication of a position of the distal end of the elongate flexible member (col.2, ll.31-32).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the visual indications of Frazin as modified by Rioux et al with an audible output device configured to output an audible indication of Schellenberg as it would provide additional notification to a user that the desired location has been reached as set forth in Schellenberg.
Allowable Subject Matter
Claims 21-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 1 September 2022 have been fully considered but they are not persuasive.
Applicant states the non-statutory double patenting rejection of claims 1, 3-16 and 18-20  is rendered moot in view of the amendment to independent claims 1, 16 and 20.  None of the claims of the U.S. Patent No. 10,335,240 recite these features.
The additional limitations “such that the first visual indication including the first color is spaced apart from the at least part of the physiological signal displayed on the display”, “such that the second visual indication including the second color is spaced apart from the at least part of the physiological signal displayed on the display” and “such that the third visual indication including the third color is spaced apart from the at least part of the physiological signal displayed on the display” is considered an obvious variant of the patent.  The patent claims disclose the first, second and third visualizations as including a first, second and third color respectively, but is silent on “spaced apart from the at least part of the physiological signal displayed on the display”.  In light of the specification of the patent, one of ordinary skill in the art would recognize that the first, second and third visual indications of the patent may be spaced apart from the at least part of the physiological signal (the indications being described as, for example, LEDs).  This would provide the use of a known technique to improve similar devices (methods, or products) in the same way.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793